Citation Nr: 0411646	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  91-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a neck disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for gout.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from February 1971 to June 
1971; his DD214 shows total active service at that time of 
three months and 20 days.  In addition, he had reserve 
component service in the U.S. Army Reserves from 1971 to 1974 
and then in the Georgia Army National Guard through March 
1979.  During those periods of reserve component service he 
had verified periods of active duty for training (ACDUTRA) in 
July 1974, July 1975 to August 1975, April 1977 to May 1977, 
and in July 1978.  He then enlisted in the U.S. Marine Corps 
Reserve, and had verified ACDUTRA with that reserve component 
in August 1979, September 1980, June 1981, February 1982 to 
March 1982, August 1983 to September 1983.  He had temporary 
active duty from August 1985 to October 1985, and ACDUTRA in 
June 1986, July 1987, June 1988, and March 1989, and active 
duty from June 11, 1989 to June 16, 1989.  Additionally, the 
veteran had numerous periods of verified and unverified 
inactive duty for training (INACDUTRA).

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which, in pertinent part, 
determined that no new and material evidence had been 
received to reopen claims of entitlement to service 
connection for neck pain, low back pain, gout of the feet and 
knees, and a psychiatric disorder.  The RO also denied 
service connection for sinusitis.  By a Board decision issued 
in May 1992, the veteran's requests to reopen claims of 
service connection for a neck disorder, a low back disorder, 
gout, and a psychiatric disorder, were Remanded for 
development.  The claim of entitlement to service connection 
for sinusitis was also Remanded.

In November 1995, the veteran's claims were again Remanded by 
the Board.  The Board directed that the RO attempt to obtain 
further verification of ACDUTRA and INACDUTRA during the 
veteran's reserve service between 1971 and 1989.  The RO was 
also directed to afford the veteran orthopedic examination to 
ascertain the nature of current neck and back pathology and 
to determine the relationship, if any, of such pathology to 
the veteran's service or reserve service.  In March 1998, the 
claims were again Remanded, primarily for confirmation of 
ACDUTRA and INACDUTRA.

By a rating decision issued in December 1996, the RO granted 
non-service-connected pension, effective in September 1996.  
The veteran has not disagreed with any aspect of that award, 
and no issue regarding non-service-connected pension is 
before the Board at this time.  

The claim of entitlement to service connection for sinusitis 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you, the veteran, if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  By a rating decision issued to the veteran in April 1972, 
a claim of entitlement to service connection for a neck 
disorder was denied, on the basis that there was no diagnosed 
neck disorder, and that decision became final one year later, 
in the absence of an appeal; the most recent denial of a 
request to reopen this claim, prior to the claim underlying 
this appeal, was in 1978, and that denial became final, in 
the absence of a timely perfected appeal.
3.  Many clinical records and additional reserve component 
service records have been associated with the claims files 
since April 1978, including clinical records which include a 
current diagnosis of a neck disorder, and these records bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and this 
evidence must be considered in order to fairly decide the 
merits of this claim under applicable laws and regulations.

4.  The preponderance of the medical evidence and opinion of 
record establishes that the veteran did not incur or 
aggravate a neck disorder during any period of active duty or 
active duty for training, nor was any disabling neck injury 
incurred during any period of inactive reserve service.

5.  By a rating decision issued to the veteran in April 1972, 
a claim of entitlement to service connection for a back 
disorder was denied, and that decision became final one year 
later, in the absence of an appeal; the most recent denial of 
a request to reopen this claim was in 1978 and that denial 
became final, in the absence of a timely perfected appeal.

6.  Many clinical records and additional reserve component 
service records have been associated with the claims files 
since 1978, and these records bear directly and substantially 
upon the specific matter under consideration, are neither 
cumulative nor redundant, and this evidence must be 
considered in order to fairly decide the merits of this claim 
under applicable laws and regulations.

7.  The preponderance of the medical evidence and opinion of 
record establishes that the veteran did not incur or 
aggravate a low back disorder during any period of active 
duty or active duty for training, nor was any disabling back 
injury incurred during any period of inactive reserve 
service. 

8.  By a rating decision issued to the veteran in April 1980, 
a claim of entitlement to service connection for gout was 
denied, on the basis that there was no medical diagnosis of 
gout during a period of active service, and that decision 
became final one year later, in the absence of an appeal.

9.  Many clinical records and additional reserve component 
service records have been associated with the claims files 
since April 1980, including records which reflect that gout 
was treated during ACDUTRA and INACDUTRA, and these records 
bear directly and substantially upon the specific matter 
under consideration, especially the veteran's claim that gout 
was aggravated during reserve service, are neither cumulative 
nor redundant, and this evidence must be considered in order 
to fairly decide the merits of this claim under applicable 
laws and regulations.

10.  The medical evidence establishes that gout was not first 
diagnosed during any period of active duty or active duty for 
training, and establishes that gout was not aggravated by any 
period of ACDUTRA, since the veteran has not been treated for 
gout in the past 10 years, and does not currently use any 
medication to control gout.

11.  By a rating decision issued to the veteran in April 
1980, a claim of entitlement to service connection for a 
psychiatric disorder was denied, on the basis that there was 
no medical diagnosis of a psychiatric disorder, and that 
decision became final one year later, in the absence of an 
appeal.  

12.  Many clinical records have been associated with the 
claims files since April 1980, including records which 
reflect assignment of a medical diagnosis of a psychiatric 
disorder, and these records bear directly and substantially 
upon the specific matter under consideration, are neither 
cumulative nor redundant, and this evidence must be 
considered in order to fairly decide the merits of this claim 
under applicable laws and regulations.

13.  The medical evidence establishes that a psychiatric 
disorder was not first diagnosed during any period of active 
duty or active duty for training, and was not manifested 
during any applicable presumptive period.  




CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for service connection for a neck disorder is reopened.  38 
U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  The criteria for an award of service connection for a 
neck disorder have not been met, nor may service connection 
be presumed.  38 U.S.C.A §§ 101, 1101, 1110, 1111, 1112, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

3.  New and material evidence having been received, the claim 
for service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

4.  The criteria for an award of service connection for a 
back disorder have not been met, nor may service connection 
be presumed.  38 U.S.C.A §§ 101, 1101, 1110, 1111, 1112, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

5.  New and material evidence having been received, the claim 
for service connection for gout is reopened.  38 U.S.C.A. §§ 
7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

6.  The criteria for an award of service connection for gout 
have not been met.  38 U.S.C.A §§ 101, 1101, 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2003).

7.  New and material evidence having been received, the claim 
for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

8.  The criteria for an award of service connection for a 
psychiatric disorder have not been met, nor may service 
connection be presumed.  38 U.S.C.A §§ 101, 1101, 1110, 1112, 
1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for a neck disorder, a back disorder, gout, and a 
psychiatric disorder.  The veteran contends that he has 
submitted new and material evidence to reopen the claims.  
Although the prior denial of each of those claims is final, 
the veteran may reopen any claim as to which new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7105; Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, which has extended over 
more than 10 years, there have been numerous changes in laws 
governing veterans' benefits, in VA regulations, and in the 
interpretation of laws and regulations governing veterans' 
benefits.  One of the changes in the applicable law during 
the pendency of this claim was enactment in November 2000 of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA 


also provides that the duty to assist includes providing a 
medical examination or obtaining medical opinion if necessary 
to make a decision on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  In an August 1990 rating decision, issued in 
September 1990, the RO advised the veteran that his claims 
for service connection for neck and back disorders, and for a 
psychiatric disorder and for gout remained denied, as new and 
material evidence had not been submitted.  The RO also denied 
service connection for sinusitis, since there was no evidence 
of that disorder during his active service.  In September 
1990, the RO advised the veteran that continued enlistment in 
a reserve component was not equivalent to active military 
service for purposes of entitlement to service connection.  
The veteran thereafter received a March 1991 statement of the 
case (SOC).  

Following the Board's May 1992 Remand of the veteran's 
claims, a supplemental statement of the case (SSOC) was 
issued in March 1995.  The Board Remand issued in 1995 
further advised of the definition of new and material 
evidence, and of the types of additional evidence which might 
be new and material to reopen and to substantiate his claims.

In December 1996, the RO again advised the veteran that 
further verification of the dates and types of his military 
service was required.  The Board notes that the RO requested 
verification of the veteran's reserve service numerous times, 
and has obtained verification of the veteran's ACDUTRA from 
each of the reserve components he served with.  The Board 
notes that verification of INACDUTRA dates has not been 
obtained, despite numerous requests for such information.  
The Board finds that no further attempts to verify the 
veteran's INACDUTRA dates is required as to the claims 
addressed in this decision, as the veteran does not contend 
that he suffered any injury to the neck or back or incurred 
any aggravation of a pre-existing neck or back disorder 
during any period of INACDUTRA.  Rather, the veteran contends 
that his neck and back disorders were incurred during his 
initial period of active duty in 1971.  It would be fruitless 
to attempt to obtain further verification of INACDUTRA dates 
for purposes of development of the reopened claims of 
entitlement to service connection for a psychiatric disorder 
or for gout, as service connection, by law, is limited to 
injury, not including disease, incurred during INACDUTRA.  As 
schizophrenia and gout are considered diseases, not injuries, 
for purposes of veterans' benefits, confirmation of dates of 
INACDUTRA would be of no legal relevance to the claims for 
service connection for those diseases.  Further attempts to 
verify the veteran's dates of INACDUTRA are not required.  

The veteran testified at a personal hearing conducted in 
November 1998.  In July 1999, the RO issued another SSOC.  
That SSOC discussed the veteran's testimony and explained 
that the medical evidence disclosed no chronic neck or back 
disorder in service or continuously following service until 
the veteran sustained intervening post-service injuries, 
since examinations in service subsequent to the reported 
injuries disclosed no abnormalities or complaints.

In a May 2001 Board decision, the Board advised the veteran 
of enactment of the VCAA, discussed the general provisions of 
that act, and discussed, at some length, the additional 
evidence and evidentiary development required to reopen the 
claims and to substantiate the veteran's claims that the 
disorders claimed were incurred in active service.  The 
veteran was again advised of the enactment of the VCAA and of 
the provisions of that act, in a May 2003 letter and in SSOCs 
issued in August 2003 and in December 2003.

In January 2002, the RO issued a letter which advised the 
veteran of the evidence required to substantiate his claims 
for service connection and advised him of the types of 
evidence he could submit or identify, including medical 
records and alternative types of evidence.  The letter 
described the veteran's responsibilities and the efforts that 
VA would make to assist in the development of his claim.  The 
veteran thereafter identified additional clinical providers 
whose records might be relevant.  The record reflects that 
the RO requested all identified records.  The RO advised the 
veteran, including in July 2002 and November 2002 letters, of 
the actions taken to develop and obtain evidence and the 
status of responses to requests for records.  In addition, 
the RO obtained numerous VA treatment records for the 
veteran, including VA clinical records, inpatient and 
outpatient, beginning in 1979, and including records from 
1990 to February 2003. 

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded VA examinations in May 1994, September 
1996, February 1997, and in September 2003.  As discussed 
below, the clinical evidence establishes that the veteran has 
not been treated for gout since 1995, making it clear that no 
permanent increase in the severity or underlying pathology of 
gout was incurred during any period of ACDUTRA or INACDUTRA, 
so no further medical examination or opinion is required as 
to this disorder.  The duty to provide medical examination 
and to obtain medical opinion has been fulfilled.  

In August 2003, the RO issued a SSOC which contained the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
the provisions of the VCAA, including the provision notifying 
the veteran that he should identify or submit any evidence 
pertaining to the claim.  In December 2003, the RO issued a 
SSOC which included the text of the provisions of the VCAA 
codified at 38 U.S.C.A. §§ 5102, 5103A, and 5106.  The SSOC 
discussed the evidence of record, and the report of the 
September 2003 VA examination.

The many communications of record during the more than 10 
years that these claims have been on appeal, including 
communications associated with the Board remands, amply 
demonstrate that VA has complied with VCAA requirements to 
notify and assist the claimant.  It has been less than one 
year since the RO last advised the claimant of the provisions 
of the VCAA, in August 2003 and in December 2003, but the 
VCAA does not bar the Board from completing appellate review 
of this claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, § ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, as noted in this case, the initial 
actions of the agency of original jurisdiction had been 
issued prior to enactment of the VCAA.  The veteran was 
advised of the enactment of the VCAA by the Board's May 2001 
remand, the first action taken by VA after the VCAA was 
signed into law, and was advised of VA's duties or the 
provisions of the VCAA several times thereafter.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims addressed in this decision, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini.  While the CAVC did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where an initial adjudicative 
determination was issued prior to enactment of the VCAA, and 
where the veteran submitted timely substantive appeal to 
those determinations prior to enactment of the VCAA as well, 
would be to vacate all initial adjudicative determinations 
and substantive appeals which had not yet become the subject 
of a final adjudication when the VCAA was enacted, and would 
nullify the notice of disagreement and substantive appeal of 
the initial adjudication in this case that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome in this 
case, since the initial determination was that the claims for 
neck and back disorders were not well-grounded, and the RO 
reviewed those claims on the merits after the May 2001 
Remand.  See Pelegrini, 17 Vet. App. at 428, 429.  The VCAA 
requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claims for service 
connection addressed in this decision was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in the Board's May 2001 Remand was not given prior 
to the first AOJ adjudication of the claims, the claims at 
issue were reviewed de novo following the Board Remand, after 
the veteran was notified of the criteria for service 
connection and the types of evidence he could submit or 
identify which might be relevant.  The content of the notices 
provided in the Board's Remand and thereafter and in the 
SSOCs fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
May 2003 letter specifically stated that the veteran 
should "Tell us about any additional information or 
evidence that you want us to try to get for you."  The 
August 2003 SSOC included the full text of 38 C.F.R. 
§ 3.159, so the veteran was advised that he should 
submit "any evidence" he had.  The record reflects 
that the veteran was afforded numerous opportunities to 
identify or submit evidence, and that he did submit 
numerous statements describing evidence he felt might be 
relevant.  The Board finds that the many notifications 
of record are adequate to notify the veteran that he 
should submit or identify any evidence he had regarding 
his claim, particularly when considered in the context 
of the lengthy process of claim development, more than 
two years, following the May 2001 Board Remand, before 
the claims were returned to the Board.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claims may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claims addressed in 
this decision in this case.  

A.  Laws and regulations applicable to requests to reopen 
previously denied claims

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
No other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001, and therefore they are not relevant in 
this case, since the underlying request to reopen the claims 
was submitted more than 10 years prior to the revision of the 
regulation.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Accordingly, the definition of new and material evidence in 
effect prior to August 29, 2001, applies in this case.

Although 38 C.F.R. § 3.156, as in effect prior to August 
2001, does not identify the qualities evidence must have to 
be "so significant that it must be considered in order to 
fairly decide the merits of the claim," the evidence should 
reasonably "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  

B.  Laws and regulations applicable to claims for service 
connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  The term "active military, naval, or 
air service" includes active duty or any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, or any period of INACDUTRA during which disability 
resulted from injury [but not disease].  38 U.S.C.A. § 
101(24).  

The law also provides that service connection may be presumed 
for a disease defined as chronic, to include arthritis, and 
which is manifested, generally to a degree of 10 percent or 
more, within a specified presumptive period after separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase of disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Both the presumption of soundness and the presumption of 
aggravation apply only to periods of active duty.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  The presumption of soundness 
is not applicable to an individual who has served only on 
ACDUTRA and has not established any service-connected 
disability.  An individual whose service consisted entirely 
of INACDUTRA may not be presumptively service connected for a 
disability unless he or she was otherwise disabled from an 
injury directly incurred in or aggravated during the period 
of INACDUTRA.  38 C.F.R. § 3.6(a), (d).  Otherwise, a chronic 
disease may be presumed service-connected during the 
applicable presumptive period only following a period of 
service of 90 days (or more).  38 C.F.R. § 3.307.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

Analysis

1.  Request to reopen the claim of service connection for a 
neck disorder

The veteran's service medical records reflect that, in March 
1971, about a month after his service induction, the veteran 
complained of neck pain.  He reported that he had injured his 
neck.  The clinical records reflect that the veteran sought 
treatment for "breathing trouble."  While in the treatment 
area, the veteran was found by a medic in the latrine, where 
he had passed out.  The veteran was admitted for evaluation 
to rule out meningitis.  Evaluation for meningitis was 
negative.  A diagnosis of torticollis was assigned.  No 
separation examination is of record.  

For purposes of information only, and without reliance 
thereon, the Board notes that torticollis, or wryneck, is a 
contracted state of the cervical muscles, producing twisting 
of the neck and an unnatural position of the head.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  

Two days after the veteran's discharge from active service, 
he sought treatment for cervical pain at the Augusta, Georgia 
VA Medical Center.  Radiologic examination disclosed no 
abnormality.  The veteran was wearing a cervical collar which 
he reported was issued to him while he was in service.  No 
diagnosis of any neck disorder was assigned.  By a rating 
decision issued in April 1972, service connection for neck 
pain was denied.  

Periodic examination conducted for reserve component purposes 
in February 1976 discloses that the veteran's musculoskeletal 
system was described as normal.  In the history completed by 
the veteran, the veteran noted that he had been treated for a 
sprained neck in 1971.

The veteran submitted a request to reopen the claim of 
entitlement to service connection for a neck disorder in 
1978.  The examiner who conducted a July 1978 VA examination 
noted that the veteran had complaints of neck pain after 
service, with the same findings as in service, with no 
apparent defect or diagnosis, for which a diagnosis of 
cervical neck syndrome had been assigned, as an all-
encompassing term, by the veteran's private physicians.  The 
examiner assigned a diagnosis of wryneck, right side, 
recurring, unknown cause.  The context of the examiner's 
assigned diagnosis, however, appeared to be based on history, 
as the examiner noted no findings or abnormality of the neck 
at the time of the July 1978 VA examination.  The RO 
continued the denial of the claim without reopening, on the 
basis that there was no medical diagnosis of a neck disorder.  
That was the last denial of the claim prior to the claim 
underlying this appeal.

Examinations for reserve service purposes conducted in March 
1979, December 1983, and February 1985 state that the 
veteran's musculoskeletal system was normal, and reflect no 
diagnosis of or complaint of neck pain.

Service clinical records dated in June 1985 reflect that the 
veteran had been under the care of a private physician prior 
to that period of INACDUTRA, and the private physician 
recommended no physical training.  The record reflects that 
the military reviewer agreed with this recommendation.  The 
veteran does not contend that he incurred a neck injury 
during the prior ACDUTRA, in August 1983 to September 1983, 
or during the next period of ACDUTRA, in August 1985 to early 
October 1985.  

Service clinical records dated in April 1984, September 1984, 
and June 1986 are devoid of any notation of diagnosis of a 
neck disorder, complaint of neck pain, or treatment of a neck 
injury.  In a health questionnaire the veteran completed in 
August 1985, he denied having arthritis or rheumatism.  
Service clinical records dated in July 1987 are likewise 
devoid of complaints of neck pain or medical diagnosis of any 
neck disorder.  The veteran's examination for separation from 
reserves, conducted in February 1989, is devoid of any 
finding, diagnosis, or complaint of a neck disorder.

In July 1990, the veteran submitted a very detailed 
statement, in which he reiterated that his neck disorder 
remained just as bad as when he injured it in basic training.  
He stated he continued to wear his cervical collar, with 
little relief.  In October 1990, he again reiterated that he 
injured his neck in basic training.

On VA examination conducted in February 1997, the examiner 
noted that the veteran had paraspinal tenderness in the area 
of the cervical spine and low cervical spondylosis on 
radiologic examination.  The examiner concluded that the 
veteran had cervical degenerative disease.  This evidence, 
which establishes that the veteran has a medically-diagnosed 
neck disorder, is new, in that such evidence was not of 
record at the time of the prior rating decision, and is 
material to the criteria for service connection.  As new and 
material evidence has been received, the claim of entitlement 
to service connection for a neck disorder must be reopened.

In addition to the new and material evidence and other 
evidence of record, described above, the evidence of record 
also includes a January 1997 radiological examination of the 
neck which discloses cervical osteoarthritis at C5-6.  In a 
February 1997 VA examination report, the examiner stated that 
the veteran's cervical degenerative disease was in "no way 
related" to any cervical injury related to the veteran's 
service.  The remainder of the veteran's VA clinical records, 
although voluminous, includes no opinion as to the etiology 
of the veteran's neck disorder.  

Although the veteran complained of and was treated for neck 
pain, diagnosed as torticollis, in service, and a few days 
after his service discharge, there is no evidence that he has 
continued to have chronic, recurring torticollis after 
service.  The clinical evidence reflects that the veteran 
does not have a current diagnosis of torticollis.  The 
veteran's only medically-diagnosed neck disorder is cervical 
degenerative arthritis.  The medical opinion of record is 
unfavorable to a claim that the veteran's current neck pain 
is related to torticollis suffered in service.  Thus, the 
veteran does not meet the requirement that he establish a 
nexus, or link, between an injury in service and a current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
The medical evidence specifically establishes that cervical 
spine arthritis was not medically diagnosed until more than 
one year had elapsed after the veteran's service, so no 
presumption of service connection for cervical spine 
arthritis is applicable.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran does not contend that he 
incurred any neck injury during a period of reserve service, 
either ACDUTRA or INACDUTRA.  Nevertheless, the Board has 
reviewed all the evidence of record to determine if there is 
any evidence of such injury.  However, reserve service 
clinical records are devoid of any notation of a neck 
disorder or an injury to the neck, and all reserve service 
examinations are devoid of such diagnosis or history.  The 
Board concludes that there is no evidence to support a 
contention that a neck injury was incurred during reserve 
component service which is etiologically related to a current 
neck disorder.

In summary, there is no evidence that torticollis diagnosed 
during active duty resulted in any chronic neck disorder, and 
medical opinion is adverse to a nexus between torticollis and 
degenerative joint disease of the cervical spine diagnosed 25 
years later.  There is no allegation or evidence that the 
veteran sustained a neck injury during reserve service.  
Thus, the preponderance of the evidence of record is against 
the veteran's claim that he has incurred or aggravated a neck 
disorder during active or reserve service.  As the evidence 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable to warrant a more favorable result.  The 
claim must be denied.

2.  Request to reopen the claim for service connection for a 
low back disorder

The veteran's service medical records from his active service 
in 1971 are devoid of any complaint, diagnosis, or treatment 
of low back pain.

Two days after the veteran's discharge from active service, 
he sought treatment at the Augusta, Georgia VA Medical Center 
for lumbar pain.  Radiologic examination disclosed no 
abnormality of the lumbar spine.  The veteran stated that he 
had experienced lumbar pain while in service, and the same 
pain was continuing.  No diagnosis of any lumbar disorder was 
assigned.  By a rating decision issued in April 1972, service 
connection for lumbar pain was denied, on the basis that 
there was no medical diagnosis of a lumbar disorder.  

The veteran sought to reopen the claim in 1978.  A July 1978 
VA examination noted that the veteran had excellent 
muscularity of the back and full range of motion.  The 
examiner stated, among the diagnoses, "Complaints of 
recurring low-back pain, with no abnormality found."  The RO 
continued the denial of the claim without reopening at that 
time; the 1978 denial of the request to reopen was the last 
rating decision on this issue until the veteran submitted the 
1990 request underlying this appeal.

Examinations for reserve service purposes conducted in 
February 1976, March 1979, December 1983, and February 1985 
state that the veteran's musculoskeletal system was normal, 
and reflect no diagnosis of or complaint of back pain or a 
back disorder.

Service clinical records dated in April 1984 and September 
1984 are devoid of any notation of diagnosis of a back 
disorder, complaint of back pain, or history of back injury.  
A June 7, 1985 private clinical record reflects that the 
veteran was treated for acute low back pain.  Service 
clinical records dated in June 1985 reflect that the veteran 
had been under the care of a private physician for back pain, 
and the private physician had recommended no physical 
training.  The record reflects that the military reviewer 
agreed with this recommendation.  

In a health questionnaire the veteran completed in August 
1985, he denied having arthritis or rheumatism.  Service 
clinical records dated in July 1987 are likewise devoid of 
complaints of back pain or medical diagnosis of any back 
disorder.  

The veteran's examination for separation from reserves, 
conducted in February 1989, is devoid of any finding, 
diagnosis, or complaint of a back disorder.

In July 1990, the veteran submitted a very detailed 
statement, in which he reiterated that his back condition had 
been improved by chiropractic treatment.

VA radiologic examination of the spine conducted in January 
1997 disclosed minimal sclerosis as of the sacroiliac joints 
and a small osteophyte anteriorly at L3-L4.  On VA 
examination conducted in February 1997, the veteran provided 
a history of low back pain for the past ten to fifteen years.  
The pain worsened with activity and was relieved with rest.  
Range of motion was to 90 degrees and extension was to 20 
degrees.  The examiner noted that radiologic examination 
disclosed no evidence of lumbar spondylosis.  The examiner 
concluded that the veteran had mechanical back pain.  The 
examiner further concluded that the veteran's mechanical back 
pain was due to the aging process and was not related to his 
military service or activities.

New and material evidence has been received, as a medical 
diagnosis of mechanical back pain has been assigned.  The 
claim of entitlement to service connection for a back 
disorder must be reopened.  The Board further finds that the 
evidence of record is sufficient to allow for review on the 
merits.  In this case, there is no evidence that the veteran 
complained of or was treated for back pain in service, but he 
did seek treatment for back pain two days after service 
discharge.  However, no medical diagnosis of any back 
disorder was assigned.  Moreover, no diagnosis of any back 
disorder was assigned within one year after the veteran's 
service separation, or until many years had elapsed following 
his active service.

Although mechanical back pain has now been diagnosed, the 
medical opinion of record is unfavorable to a claim that the 
veteran's current back pain is related to any disease or 
injury suffered in service.  Thus, the veteran does not meet 
the requirement that he establish a nexus, or link, between 
an injury in service and a current back disability.  Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  As noted, the medical 
evidence specifically establishes that no back disorder was 
medically diagnosed until more than one year had elapsed 
after the veteran's service, so no presumption of service 
connection for arthritis is in order.  38 C.F.R. §§ 3.307, 
3.309.

The Board notes that the veteran does not contend that he 
incurred any back injury during a period of reserve service, 
either ACDUTRA or INACDUTRA.  The veteran does contend that 
he is entitled to service connection because he was treated 
for back pain during his reserve service.  However, the 
medical evidence establishes that, in circumstances where the 
veteran was seen for back pain during INACDUTRA in June 1985, 
he had been seen by a private physician for back pain prior 
to reporting for reserve service, and the evidence 
establishes that the private physician's recommendation of no 
physical training during that period of reserve service was 
followed, so that no back injury was incurred during the 
reserve service.  

Reserve service clinical records, other than in June 1985, 
are devoid of any notation of a back disorder or an injury to 
the back, and all reserve service examinations are devoid of 
such diagnosis or history.  The Board concludes that there is 
no evidence to support a contention that a back injury which 
is etiologically related to a current back disorder was 
incurred during any type of reserve component service.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The preponderance of the evidence of record is against the 
veteran's claim that he incurred or aggravated a back 
disorder during active or reserve service.  As the evidence 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable to warrant a more favorable result.  The 
claim must be denied.

3.  Request to reopen the claim for service connection for 
gout

The summary of VA hospitalization from November 1979 to 
December 1979 reflects that the veteran sought treatment for 
pain in the right foot, and acute gout was diagnosed.   

By a claim submitted in January 1980, the veteran sought 
service connection for gout.  By a rating decision issued in 
April 1980, service connection was denied, on the basis that 
service medical records were negative for complaints of, 
diagnosis of, or treatment of gout, and there was no medical 
evidence assigning a post-service diagnosis of gout.  

April 1986 service clinical records reflect that the veteran 
was seen for a swollen right foot.  The provider noted that 
there was no previous history of such foot pain or of gout.  
Medications were prescribed, and improvement was noted.  In 
September 1987, the veteran was seen for knee pain on several 
occasions.  A left knee effusion was identified.  The medical 
officer's section of the Individual Sick Slip remarked that 
the veteran should not perform physical training or lift more 
than five pounds until cleared by orthopedics.  A September 
1987 clinical record from Fort Gordon, Georgia reflects that 
the veteran was fitted with a neoprene knee sleeve with a 
patellar cutout for the left knee.  

In his April 1991 substantive appeal, the veteran 
specifically stated that he was entitled to service 
connection for gout because he had occurrences of gout while 
on ACDUTRA or INACDUTRA in April 1986, and in September 1987.  
The veteran now contends that, if he did not incur gout 
during a period of reserve service, gout was aggravated by 
his continuing reserve service.  As the claims files include 
clinical records from the veteran's reserve service since 
1980, this evidence is new and material to reopen the claim 
for service connection for gout.  As new and material 
evidence has been received, the claim of entitlement to 
service connection for gout must be reopened. 

Having reopened the claim, the Board must review the claim on 
the merits, or, if further development is required, the Board 
may remand the claim.  In determining whether the claim may 
be reviewed on the merits, the Board has considered all 
relevant evidence of record.

In addition to the reserve service clinical records obtained 
since 1980, numerous other evidence has been obtained.  An 
August 1990 medical certificate reflects that the veteran was 
seen for left foot pain and swelling at the first 
metatarsophalangeal joint.  The veteran provided a history of 
gout.  Colchicine was prescribed.  VA clinical records dated 
in June 1991 reflect that the veteran again sought treatment 
for left foot pain in June 1991, and reported that he had run 
out of Colchicine.  The provider indicated that the veteran's 
Colchicine would be renewed.  

The clinical records associated with the claims files reflect 
that the veteran developed renal failure, requiring dialysis 
three times a week, in mid-1995.  The veteran sought 
treatment for left knee pain in December 1995.  It was 
determined that his knee pain was due to a fall he sustained, 
and ibuprofen was prescribed.  The assessment included no 
discussion of gout.  

VA outpatient treatment records dated from February 1997 to 
September 1998, numerous records in 2000, including records 
of hospitalization for parathyroidectomy and complications 
including hypocalcemia, numerous clinical records dated 
throughout 2001 and 2002, and in February 2003 are devoid of 
any current diagnosis or treatment of gout and reflect that 
Colchicine was not among the list of medications the veteran 
was obtaining through VA.

The evidence of record reflects that the veteran had ACDUTRA 
in August 1979.  There is no evidence that he was disabled 
from gout or was treated for gout during that ACDUTRA.  The 
veteran's next period of ACDUTRA was in August 1980 to 
September 1980.  Thus, the medical evidence of record 
establishes that the veteran was not diagnosed as having gout 
until several years had elapsed after the veteran separated 
from active service in 1971.  Thus, service connection is not 
warranted under 38 U.S.C.A. § 1110.  VA clinical records, 
together with the records of the veteran's reserve service, 
establish that gout was first manifested at a time when the 
veteran was not on ACDUTRA.  Thus, service connection is not 
warranted based on a period of ACDUTRA under 38 U.S.C.A. 
§ 101(24).  Since gout is a disease, not an injury, governing 
law precludes service connection for gout based on a period 
of INACDUTRA.  38 U.S.C.A. § 101(24).

The evidence further establishes that the veteran is not 
currently being treated for gout.  A determination that a 
disorder was aggravated, that is, permanently increased in 
severity, during any type of service would necessarily 
require, at a minimum, that the veteran continue to manifest 
the disorder claimed to have been aggravated in service.  
E.g., 38 C.F.R. § 3.306; Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  Given the absence of treatment of gout or diagnosis 
of current symptoms of gout since 1995, nearly 10 years ago, 
the medical evidence establishes that gout was not aggravated 
during any period of service or during service of any type.  
The preponderance of the evidence of record is against the 
veteran's claim that he incurred or aggravated gout during 
active or reserve service.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable result.  The reopened 
claim must be denied.

4.  Request to reopen the claim for service connection for a 
psychiatric disorder

By a claim submitted in January 1980, the veteran sought 
service connection for an acquired psychiatric disorder.  By 
a rating decision issued in April 1980, service connection 
for an acquired psychiatric disorder was denied, on the basis 
that service medical records were entirely negative for 
complaints of, diagnosis of, or treatment of a psychiatric 
disorder, and there was no post service medical diagnosis of 
a psychiatric disorder.

At the time of a February 1989 reserve service separation 
examination, the veteran, in the medical history information 
he completed, in response to questions as to whether he had 
frequent trouble sleeping or had nervous trouble of any sort, 
checked the box for the "yes" response.  There are no 
service medical records reflecting that the veteran was 
treated for any medical complaint during his 1989 ACDUTRA or 
during his 6-day period of active duty.

VA clinical records dated in August 1990 reflect that 
psychiatric symptoms were noted.  The veteran sought 
treatment for complaints of depression.  It was noted that he 
was crying often.  An initial provisional diagnosis was major 
depression, recurrent; rule out PTSD.  VA clinical records 
dated from August 1990 through January 1991 reflect that, in 
December 1990, Haldol was prescribed, as more conservative 
treatment was not seen to be effective.  The use of Haldol 
appeared to result in some improvement in the veteran's 
symptoms.  The additional evidence now establishes a current 
psychiatric diagnosis and is sufficient to constitute new and 
material evidence to reopen the claim.

Having reopened the claim, the Board must review the claim on 
the merits, or, if further development is required, the Board 
may remand the claim.  In determining whether the claim may 
be reviewed on the merits, the Board has considered all 
relevant evidence of record.

In May 1992, the Board remanded this issue, directing the RO 
to afford the veteran an opportunity to provide specific 
facts about post-traumatic stress disorder stressors.  The 
Board directed the RO to obtain information from the service 
department to document the veteran's duties and units of 
assignment, including reserve component service, and to 
request verification and stressors from the United States 
Army and Joint Services Environmental Support Group (ESG), 
now known as the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  

On VA examination conducted in May 1994, the examiner 
concluded that the veteran had chronic undifferentiated 
schizophrenia with depressive symptomatology.  The examiner 
noted that, although the veteran believed he experienced 
stressors while in reserve component service, the symptoms he 
described could be part and parcel of his chronic 
undifferentiated schizophrenia.

VA outpatient treatment records dated in 1995 and thereafter, 
including through February 2003, reflect that the veteran 
continues to be treated for schizophrenia.

The evidence establishes that no psychiatric disorder was 
diagnosed during the veteran's active duty in 1971, the only 
period of active duty which exceeded 90 days.  There is no 
medical evidence that the veteran was disabled as a result of 
a psychiatric disorder during any period of ACDUTRA.  As the 
veteran's diagnosed psychiatric disorder is a disease, not an 
injury, service connection for this disorder based on 
diagnosis or treatment during any period of INACDUTRA is 
precluded by law.  38 U.S.C.A. § 101(24).  

The veteran appears, in essence, to be raising a claim that 
he is entitled to presumptive service connection for 
schizophrenia.  Schizophrenia is, by regulation, classified 
as a psychosis.  See 38 C.F.R. § 4.130 (2003); 38 C.F.R. 
§ 4.132 (1990).  A psychosis is defined as a chronic disease 
which may be presumed service connection if manifested to the 
required degree within one year after a period of active 
service.  For purposes of the presumption of service 
connection for a chronic disease, only a period of 90 days or 
more is "active" service.  38 C.F.R. § 3.307(a)(1).  In 
contrast, the regulation specifically states that "any" 
period of service is sufficient to trigger the presumptions 
applicable to prisoners of war or to disease associated with 
exposure to herbicide.  Id.

In this case, the veteran's last period of active service as 
defined in 38 C.F.R. § 3.307 for purposes of presumptions of 
service connection for chronic disease, was in 1971.  
Although a psychiatric disorder was manifested within one 
year of the veteran's September 1989 discharge from the 
Marine Corp Reserve, he did not have any reserve component 
service of 90 or more days in the one-year period prior to 
medical identification of the veteran's psychiatric disorder.  
In the absence of a period of "active" service in 1989, or 
at any time later than 1971, the statutory requirement for 
entitlement to service connection for a psychosis are not 
met, and the claim, although reopened, must be denied. 

The preponderance of the evidence of record is against the 
veteran's claim that he has incurred or aggravated a 
psychiatric disorder during active or reserve service.  As 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable result.  The claim must be denied.



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a neck disorder, but the 
appeal is granted to this extent only; the reopened claim is 
denied on the merits.

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disorder, but the 
appeal is granted to this extent only; the reopened claim is 
denied on the merits.

New and material evidence has been submitted to reopen the 
claim for service connection for gout, but the appeal is 
granted to this extent only; the reopened claim is denied on 
the merits.

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder, but 
the appeal is granted to this extent only; the reopened claim 
is denied on the merits.


REMAND

The veteran's reserve component clinical records reflect that 
an individual sick slip dated in April 1987 or 1988 
(difficult to read) shows that the veteran was seen in 
sickbay and a medical diagnosis of sinusitis was assigned.  
The veteran was released to duty.  The veteran contends that 
he had chronic sinusitis before his separation from reserve 
component service and appears to contend that this disorder 
has continued to the present, although he states that he has 
never had sufficient financial resources to obtain treatment, 
so that there is no current diagnosis of chronic sinusitis.  
It appears that the veteran may be raising a claim that 
reserve component service aggravated ongoing chronic 
sinusitis.  The veteran has not been afforded VA examination 
to determine whether he currently has a disability due to 
sinusitis, nor has medical opinion as to the likelihood that 
chronic sinusitis, if present, was permanently aggravated by 
any period of ACDUTRA.  Further development is required 
before appellate review may be conducted.
 
Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the veteran as to the 
evidence required to substantiate his 
claim for service connection for 
sinusitis.  Notify the veteran as to 
which portions of the evidence he is 
responsible for and what evidence VA will 
assist him to obtain or develop.  The 
veteran should be notified that evidence 
establishing that he was 


disabled due to sinusitis or aggravation 
of sinusitis during active service or 
periods of ACDUTRA, and that he continued 
to have sinusitis chronically following 
such in-service incurrence or aggravation 
would be relevant and persuasive 
evidence.

(b)  Any notice given, or action taken 
thereafter, must also comply with the 
holdings of DAV, supra, and Quartuccio, 
supra, as well as any other controlling 
guidance provided after the issuance of 
this Board decision.

2.  The veteran should be afforded the 
opportunity to identify any military 
facility at which he was treated for 
sinusitis during a period of active 
service or ACDUTRA and to identify any VA 
or private facility at which he has been 
treated for sinusitis at any times since 
service, including since February 2003, 
the date of the most recent VA clinical 
records associated with the claims files.  
Each treating facility, VA or private, 
should be contacted, and the identified 
record(s) should be obtained.

3.  The veteran should be offered the 
opportunity to present any alternative 
evidence which might establish that his 
sinusitis had its onset concurrent with 
active service or ACDUTRA or was 
aggravated by such service or that he 
suffered any injury during INACDUTRA that 
caused or aggravated sinusitis.  The 
veteran should be specifically requested 
to provide any evidence in his possession 
that pertains to the claim.



4.  Thereafter, the veteran should be 
afforded VA examination to determine 
whether chronic sinusitis is present, 
and, if so, to determine the likelihood 
(whether it is at least as likely as not, 
i.e., a likelihood of 50 percent or more) 
that the current sinusitis was incurred 
or aggravated during any period of active 
service or ACDUTRA or was incurred or 
aggravated by any injury incurred during 
INACDUTRA.    

5.  After all required development has 
been completed, the claim for service 
connection for sinusitis should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on that claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



